Citation Nr: 0008617	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left foot 
disability.

2.  Entitlement to service connection for left leg 
disability.

3.  Entitlement to service connection for respiratory 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1980 to September 1980 and on active duty from July 28 to 
September 20, 1991, including service in Southwest Asia from 
August 6 to September 17, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  During the course of this appeal, the 
veteran's claims file was transferred to the RO in Chicago, 
Illinois.  This case was remanded by the Board for further 
development in April 1999.  It was returned to the Board in 
January 2000.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
left foot disability has been obtained.

2.  The veteran's left foot disability clearly and 
unmistakably existed prior to service; it did not increase in 
severity during service or as a result of service.

3.  The claim for entitlement to service connection for left 
leg disability is not plausible.

4.  The claim for entitlement to service connection for 
respiratory disability, to include as due to an undiagnosed 
illness, is not plausible.

5.  The claim for entitlement to service connection for 
gastrointestinal disability, to include as due to an 
undiagnosed illness, is not plausible.


CONCLUSIONS OF LAW

1.  Left foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.6, 3.303, 3.304(b), 3.306(a) 
(1999).

2.  The claim for service connection for left leg disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for respiratory 
disability, to include as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during active duty or active duty for training.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.6, 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).
 
Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
See Akins v. Derwinski, 1 Vet. App. 228 (1991) (VA must point 
to specific finding that increase in disability was due to 
natural progress of the condition).

A Persian Gulf War veteran is entitled to compensation if 
there are objective indications of chronic disability 
resulting from an illness or combination illnesses manifested 
by various signs or symptoms, including, but not limited to: 
fatigue; signs or symptoms involving the skin; headache; 
muscle pain; joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in Southwest Asia during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 2001, and by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic. 38 U.S.C.A. § 1117 (West Supp. 
1999); 38 C.F.R. § 3.317 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.  

Factual background

Service medical records show that at the time of the 
veteran's service entrance in February 1980, none of the 
disabilities at issue were found.  The veteran first reported 
pain in both feet in July 1980.  A July 1980 separation 
examination revealed complaints of pain and calluses 
affecting both small toes; numbness of the right great toe 
was also noted.  A report of a March 1985 enlistment 
examination for the Army reserves shows that the veteran 
reported a history of foot trouble.  According to the report 
of an October 1987 Alabama Army National Guard enlistment 
examination, the veteran reported a history of chronic fungal 
infection involving the left foot that had required a sneaker 
profile in the past.  Physical examination revealed a 
superficial fungal infection of the left foot.  An examiner 
also noted complaints of mild shortness of breath with heavy 
exercise.  Service health clinic notes dated in February 1988 
report diagnoses of chronic tinea pedis, bilateral foot pain, 
fungus, and corns.  A March 1988 clinic note shows that the 
veteran's corns were reduced and he was prescribed special 
shoes.  

The veteran's service entrance examination in July 1991 
revealed a reported history of shortness of breath and foot 
trouble.  An examiner noted the veteran reported shortness of 
breath with climate change and that he occasionally developed 
a blister on the left foot.  The veteran received emergency 
care for left foot sores in September 1991.  A report from 
the 21st Evac Hospital reveals a history of left foot sores 
of three weeks' duration.  No bony abnormality was found on 
x-ray.  The examiner diagnosed an abscess (bacterial versus 
fungal).  Over the next several days, the veteran received 
care for a draining abscess.  A September 1991 demobilization 
examination showed a healing abscess with scaling, 
blistering, and a cracked inner aspect of the left foot.  The 
examiner diagnosed tinea pedis.  A dermatology examination 
performed the same day as the separation examination revealed 
the veteran's left foot showed some increased tenderness but 
that there was no pruritus.  The examiner commented that the 
veteran had been treated for 3 weeks without relief of 
symptoms.  A few bullae with fluid and multiple scaly macules 
were observed.  The examiner diagnosed tinea pedis versus a 
dyshydrotic condition.

The veteran began seeking VA treatment at the West Side VA 
Medical Center in Chicago, Illinois, for left foot and leg 
disability beginning in September 1993.  The veteran reported 
a history of left leg and foot problems since September 1991.  
No active infection was found at that time of initial VA 
treatment.

The record shows that he continued to be treated at the West 
Side VA Medical Center for his left foot and leg complaints 
over the period September 1993 to January 1994.  Various 
diagnoses were offered by examiners over the course of this 
treatment including tinea pedis, rule out onychomycosis, 
tinea pedis with secondary soft tissue infection, and tinea 
bullosa.  A neurological consult was obtained in December 
1993.  According to the consult report, the veteran also 
complained of numbness.  The examiner diagnosed rule out 
tarsal tunnel syndrome and tinea bullosa of the left foot; 
cultures were ordered.  

The veteran underwent VA examination for his claimed 
disabilities in January 1994.  According to the examination 
report, the veteran relayed a history of exposure to burning 
oil fires during Operation Desert Storm.  He reported that he 
was stationed at the site of a dump and that he was forced to 
shower in standing polluted water.  The veteran reported that 
he suffered nausea, drowsiness, and shortness of breath, 
while in Saudi Arabia but that those symptoms had since 
cleared.  Persistent complaints included left foot skin 
lesions and left leg pain.  Physical examination revealed no 
respiratory or gastrointestinal abnormalities.  The veteran 
was not able to stand on his left foot due to his foot 
infection.  The examiner observed bullous lesions on the 
plantar area of the left foot and tinea pedis between the 
toes.  The veteran was able to achieve full range of left 
knee and left ankle motion; however, the examiner did note 
that the left ankle showed mild swelling secondary to skin 
infection.  The examiner diagnosed a history of environmental 
exposure to fuel oil, dust, and burning oil fumes in Saudi 
Arabia.  The examiner also noted that no respiratory or 
gastrointestinal symptoms were reported by the veteran at the 
time of examination.

A January 1994 VA examination specifically for the veteran's 
left foot fungal infection showed a few bullae on the plantar 
surface of the left foot and the medial aspect of the distal 
portion of the left ankle.  The examiner diagnosed bullous 
tinea pedis.  

Pulmonary function tests performed in January 1994 showed a 
mild restrictive pattern/defect.  

January 1994 VA x-rays of the veteran's left foot, ankle, 
knee, and leg were negative for abnormalities.  VA x-rays of 
the veteran's lung were also normal.  

At his June 1995 personal hearing at the RO, the veteran 
testified that he had athlete's foot before arriving in Saudi 
Arabia but that the problem was aggravated by wearing boots 
while in Saudi Arabia.  He also reported that his problem was 
complicated by having showered in polluted standing water.  
He described his left leg symptoms as a sensation that his 
leg had fallen asleep.  He reported that he started 
experiencing constipation soon after returning from the 
Persian Gulf and that he had to take Ex-lax every three days.  
The veteran reported that walking caused him shortness of 
breath.

He continued to receive outpatient treatment for recurrent 
left foot fungal infection and complaints of left leg 
numbness from February 1994 to May 1995.  

Since the Board's April 1999 remand, the RO has made several 
attempts to contact the veteran at his last reported address 
without success.  His representative was also contacted and 
unable to locate the veteran.





Analysis

I.  Left foot disability

Initially, the Board notes that the claim for service 
connection for left foot disability is well grounded.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of this claim has been obtained and 
that no further assistance to the veteran is required in 
order to comply with 38 U.S.C.A. § 5107 (a).

In the Board's April 1999 remand, further examination of the 
veteran was requested with a view to addressing the etiology 
of post-service left foot disability.  Unfortunately, since 
the veteran's case was returned to the RO, the RO and the 
veteran's representatives have been unable to locate the 
veteran.

The Board finds that the RO has made reasonable efforts to 
locate the veteran and to obtain all relevant evidence 
regarding this claim, including scheduling and notifying the 
him of the VA examinations at his last known address, and 
requesting the assistance of his representative in locating 
him, but that these efforts met with negative results.  The 
veteran's failure to report for scheduled examinations, and 
to provide VA with a forwarding address constituted his 
virtual disappearance from the process requiring the Board to 
adjudicate the merits of his claim based on the evidence 
currently of record.  38 C.F.R. § 3.655 (1999).  The duty to 
assist in the development and the adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet.App. 517, 522 
(1996); Zarycki v. Brown, 6 Vet.App. 91, 100 (1993).  
Accordingly, the veteran's failure to report for the 
scheduled VA examinations constituted a failure to cooperate 
in the development and adjudication of his claim.

As noted above, reports related to the veteran's enlistment 
with the Alabama National Guard in October 1987 show that an 
examiner clinically identified a superficial fungal infection 
of the left foot.  In addition, chronic tinea pedis and corns 
were identified in February 1988 health clinic records.  
Thus, foot disability manifested by tinea pedis and corns 
clearly and unmistakably preexisted the veteran's entrance 
into active duty service in July 1991.  38 C.F.R. § 3.304(b).

Although the service medical evidence shows that the 
veteran's left foot developed an abscess that was producing 
prurient discharge and required drainage and dressing, the 
service medical evidence also shows that the abscess was 
healing at the time of the service separation examination in 
September 1991.  Therefore, although there was an 
exacerbation of left foot disability in the veteran's second 
period of service, the Board finds that there was improvement 
with treatment following the exacerbation and that service 
medical records are insufficient to establish that the 
underlying disorder increased in severity.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991) ("Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
symptoms, is worsened.")  Under these circumstances, the 
presumption of aggravation is not for application.  See 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  None of the 
post-service medical evidence of record suggests that the 
disorder increased in severity during service or as a result 
of service.  Therefore, service connection is not warranted 
for left foot disability.  

II.  Remaining service connection issues

There is no medical diagnosis of any current left leg 
disability, apart from the above-mentioned fungal infection.  
Therefore, the claim for service connection for left leg 
disability must be denied as not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 223 (1992).

At his January 1994 VA examination, the veteran reported that 
he had had no gastrointestinal symptoms since leaving Saudi 
Arabia.  Although the veteran claimed at his June 1995 
personal hearing that he continued to experience some 
gastrointestinal distress, there is no medical evidence of a 
diagnosis of any gastrointestinal disorder in or since 
service.  Moreover, the record documents no objective 
indications of chronic gastrointestinal disability in or 
since service, and there is no medical evidence of a nexus 
between the claimed disability and an undiagnosed illness.  
Therefore, the claim is not well grounded.

Pulmonary function testing at the January 1994 VA examination 
disclosed a mild restrictive pattern, but the veteran 
reported that he had had no respiratory symptoms since 
leaving Saudi Arabia and no respiratory disorder was 
diagnosed.  Moreover, since the veteran had alleged no 
respiratory symptoms since his discharge from service, the 
examiner did not attribute any respiratory disability to an 
undiagnosed illness.  The veteran thereafter testified that 
he occasionally experiences shortness of breath when walking.  
Assuming for the purpose of this decision that the record 
contains objective indications of chronic respiratory 
disability to a degree of 10 percent, the fact remains that 
the record does not contain any medical evidence of a current 
diagnosis of any respiratory disorder or any medical evidence 
of a nexus between the claimed disability and an undiagnosed 
illness.  Therefore, the claim for service connection for 
respiratory disability, to include as due to an undiagnosed 
illness, is also not well grounded.

Although the Board has considered and denied certain claims 
on a ground different from that of the RO, that is, whether 
the appellant's claims are well grounded rather than whether 
he is entitled to prevail on the merits, the appellant has 
not been prejudiced by the Board's decision.  In assuming 
that the claims were well grounded, the RO accorded the 
appellant greater consideration than his claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless, and in light of the law 
cited above, would not result in a determination favorable to 
the appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for left foot disability is denied.

Service connection for left leg disability is denied.

Service connection for a respiratory disability, to include 
as due to an undiagnosed illness, is denied.

Service connection for gastrointestinal disability, to 
include as due to an undiagnosed illness, is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


